856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Homer Edward HUGHES, Pauline "Polly" Opal Hughes, d/b/a/Traveler's Inn Motel, Greene Valley Truck Stop,and Big Shanty Restaurant,Debtors-Plaintiffs- Appellants,v.SOVRAN BANK/EASTERN, Defendant-Appellee.
No. 87-5949.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1988.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
The debtors, Homer and Pauline Hughes, appeal the district court's judgment affirming the Bankruptcy Court's order in their proceeding filed under Chapter 11 of Title XI, United States Code.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The Bankruptcy Court rejected the debtors' cause of action against the creditor and confirmed the creditor's reorganization plan of the debtors' assets in a Chapter 11 proceeding voluntarily filed by the debtors.


4
On appeal, the district court affirmed the Bankruptcy Court's decision.  The debtors assert the same arguments in this court that were raised in the district court.


5
Upon consideration, we affirm the judgment for the reasons stated by the district court in its memoranda opinion filed June 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation